Citation Nr: 1047128	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-03 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.  

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision by the RO which, in part, 
denied service connection for peripheral neuropathy of the upper 
and lower extremities, claimed as secondary to the service-
connected diabetes mellitus.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran does not have peripheral neuropathy of the upper 
or lower extremities which is causally related to his service or 
his service-connected diabetes mellitus.  

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred in service, nor is it proximately due to, the result of, 
or aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2010).  

2.  Peripheral neuropathy of the lower extremities was not 
incurred in service, nor is it proximately due to, the result of, 
or aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter 
dated in November 2007, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).    

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical records have been 
obtained and associated with the claims file.  The Veteran was 
examined by VA during the pendency of the appeal and was 
scheduled for a hearing before a traveling member of the Board, 
but failed to show for the hearing and has not contacted VA to 
reschedule.  Further, the Veteran and his representative have not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  




Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2009).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy of the 
upper and lower extremities due to his service-connected diabetes 
mellitus.  However, the Veteran has not presented any competent 
medical evidence of a current disability, manifested by 
peripheral neuropathy of the upper or lower extremities.  In this 
regard, it should be noted that service connection, whether on a 
direct or secondary basis requires a finding that there is a 
current disability that has a relationship with service or to a 
service-connected disease or disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Historically, the evidence does not show peripheral neuropathy in 
service, or within one year of service discharge.  The record 
does show that the Veteran injured his right great toe when he 
"ripped out the nail" while moving an umbrella stand in August 
2001.  VA x-ray studies in July 2003 revealed calcaneal spurs at 
the insertion of the plantar fascia in both feet, and at the 
insertion of the Achilles tendon on the left foot with 
degenerative changes in the first metatarsophalangeal joint.  The 
Veteran was treated for arthritic pain in both shoulders in July 
2004, for a left ankle sprain in April 2005, and was shown to 
have degenerative changes in the thoracic spine on a VA x-ray 
study in January 2008.  

Concerning his complaints of neuropathy in his upper and lower 
extremities, however, a VA diabetic foot examination in July 2003 
was within normal limits.  Pedal pulses were palpable and 
sensation was intact in both feet.  The impression was normal 
diabetic foot screen.  Similarly, the Veteran denied any numbness 
or tingling in his extremities when seen by VA in April 2005, and 
a diabetic foot screen in June 2005 was normal.  When seen by a 
VA nurse in May 2006, the Veteran complained of burning edema 
pain in both lower extremities, dizziness, and occasional loss of 
balance and said that he was seen by a private doctor, but was 
told that there was nothing that could be done.  The Veteran had 
some abnormal foot sensation to monofilament testing, but visual 
examination of the feet was normal and pedal pulses were intact.  
When seen on follow-up in June 2006, the Veteran reported a 
decrease in the burning sensation in his knees and hip after his 
medications were changed and said that he was told he had "lost 
sensation at both feet."  However, on examination, sensation was 
intact to light touch and strength was grossly intact at 4/5 in 
the hips, knees, and ankles.  The Veteran was noted to have 
"neuropathy in both feet" without rashes or lesions when seen 
by VA in October 2007 and January 2008, and was referred for 
additional diagnostic testing.  

When seen for a VA EMG/NCV study in February 2008, the Veteran 
reported paresthesias in his feet and pain in both shoulders and 
his lumbar area radiating into the right lower extremity.  On 
examination, there was no edema or atrophy and reflexes and motor 
strength were normal.  The EMG/NCV showed some evidence of 
possible right L5 radiculopathy, but no evidence of a 
polyneuropathy or any sensory abnormalities.  

When examined by VA in March 2008, the examiner indicated that 
the claims file was reviewed and included a detailed description 
of the Veteran's complaints, medical history, and clinical 
findings.  The Veteran reported severe numbness in both hands and 
said that he couldn't feel anything that he touched.  He also 
reported burning, numbness, and paresthesias in his lower 
extremities.  On examination, however, there was no objective 
evidence of any sensory disturbance.  There was no cyanosis, 
clubbing, edema, or diabetic lesions, and motor strength and 
reflexes were normal and symmetrical in the upper and lower 
extremities.  There was no weakness, tremors, fasciculations, or 
cogwheeling, sensation to pinprick and light touch was normal in 
the upper and lower extremities, and there was no dysmetria on 
finger-to-nose testing.  The impression included no evidence of 
neuropathy.  

At this point, it should be noted that it is the Board's 
responsibility to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
In so doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and must have plausible 
reasons, based upon medical evidence in the record, for favoring 
one medical opinion over another.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on the 
quality of the evidence and not necessarily on its quantity or 
source.  

In this case, while the Veteran contends that he has multiple 
neurological symptoms involving his upper and lower extremities 
which are related to his service-connected diabetes mellitus, 
there was no objective or diagnostic evidence of any 
symptomatology associated with diabetes on a VA diagnostic study 
in February 2008, or a VA examination in March 2008, which 
parenthetically, was undertaken for the specific purpose of 
determining the extent and severity of the Veteran's diabetes.  
While several VA outpatient reports indicated that the Veteran 
suffered from "neuropathy pain", there were no objective 
findings of peripheral neuropathy of the upper or lower 
extremities on subsequent diagnostic evaluation or VA 
examination.  

Service connection requires evidence of a current disability that 
is shown to be incurred in service, or proximately due to, 
aggravated by, or the result of a service-connected condition.  
In addition, the Court has held that pain alone without a 
diagnosed or identifiable underlying malady or condition did not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

Here, the greater weight of the evidence does not show peripheral 
neuropathy of the upper or lower extremities at present.  While 
the Veteran is competent to report his symptoms, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disabilities.  Savage 
v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the issues do not involve a simple diagnosis and 
the Veteran is not competent to provide more than simple medical 
observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the greater weight of the evidence of record shows that the 
Veteran does not have peripheral neuropathy of the upper or lower 
extremities at present, and no competent medical evidence 
relating any claimed disability to the service-connected diabetes 
mellitus, the Board finds no basis for a favorable disposition of 
the Veteran's claims.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claim.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is denied.  

Service connection for peripheral neuropathy of the lower 
extremities is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


